O’Dwyer, J.
After a careful examination of the record, we are of the opinion that the order appealed from should be reversed and the motion to open the default granted, upon condition that the plaintiff pay the costs of the action heretofore taxed and inserted in the judgment-roll, unless within ten days the plaintiff *846stipulates to reduce the amount of his recovery herein to the amount of the value of the chattels as found at the trial and assessing the damages for its detention at six cents, and costs and expenses of the action, in which event the order appealed from is affirmed, without costs.
Oloott, J., concurs.
Order affirmed, without costs.